MEMORANDUM **
A review of the record, appellant’s response to this court’s October 17, 2005 order to show cause and the response, reply and sur-reply indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court did not err in dismissing appellant’s action. See Brydges v. Lewis, 18 F.3d 651, 652 (9th Cir.1994) (holding that district court did not err in summarily granting defendants’ motion for summary judgment pursuant to local rule where pro se plaintiff failed to respond to motion after district court had warned plaintiff that it would deem his failure to respond a consent to granting of motion).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.